Citation Nr: 1452917	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-03 248 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran requested a Travel Board hearing when he submitted his Substantive Appeal in February 2011.  In March 2013 correspondence, the Veteran was advised that he was scheduled for a Travel Board hearing in May 2013.  In May 2013, the Veteran requested that to have the hearing rescheduled.  In April 2014, he was advised that the hearing was scheduled in May 2014.  Later in April 2014, the Veteran withdrew his request for a hearing.  

The issue of entitlement to service connection for a left knee disability is REMANDED to the Agency of Original Jurisdiction. 


FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss disability of the right or left ears as defined by VA to constitute a disability.

2.  The Veteran does not have tinnitus that is related to active service.


CONCLUSIONS OF LAW

1.  The Veteran does not have right or left ear hearing loss disabilities that are the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.   The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the required notice was provided.  Neither the Veteran, nor representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims for service connection for hearing loss and tinnitus at this time is not prejudicial. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The service medical records and VA treatment records are of record.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was provided with a VA examination, the report of which has been associated with the claims file, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the opinions in the medical literature and evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor representative has objected to the adequacy of the examination conducted.  Sickels v. Shinseki, 643 F.3d, 1362 (Fed. Cir. 2011). 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran submitted a claim of entitlement to service connection for hearing loss and tinnitus in September 2008.  The claims were denied in a September 2009 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

The Veteran claims that he has hearing loss and tinnitus as a result of active service.  Specifically, he contends that he was exposed to jet engines while working thousands of hours on the flight deck of the USS Coral Sea.  He indicated that he spent much of that time in charge of communications which precluded his use of hearing protection.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected as a disability.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service medical reports include a February 1980 entrance examination that included audiometric testing which found puretone thresholds of 15, 10, 15, 20, and 20, decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 20, 15, 10, 10, and 15 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  A February 1984 separation examination included audiometric testing which found puretone thresholds of 5, 5, 0, 5, and 10, decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 5, 0, 0, 5, and 20 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran denied hearing loss and endorsed ear, nose or throat trouble on a report of medical history form prepared in conjunction with the entrance examination.  He endorsed hearing loss and denied ear, nose or throat problems at the separation examination.  The entrance examiner attributed the Veteran's ear, nose or throat problems to hay fever on the report of medical history form prepared at the Veteran's entrance to service.  The records do not reveal any complaints, findings, or treatment for hearing loss or tinnitus.  

VA outpatient treatment reports dated from January 2009 to September 2009 show that the Veteran was seen for an audiological consultation in February 2009.  The Veteran reported constant, bilateral tinnitus since 1982.  Audiometric testing revealed puretone thresholds of 5, 5, 5, 25, and 35 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 5, 0, 5, 30, and 35 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner indicated that the Veteran's hearing was essentially within normal limits through 3000 Hertz, with sloping to a mild sensorineural hearing loss.  His speech recognition scores were excellent bilaterally.  

At an August 2009 VA audiological examination, the Veteran reported constant, bilateral tinnitus since 1982.  Audiometric testing revealed puretone thresholds of 10, 10, 10, 30, and 35 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 10, 10, 10, 35, and 35 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner assessed mild sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not related to noise exposure in service.  The examiner's rationale was that the Veteran had normal hearing thresholds bilaterally at separation and that the Veteran's reported tinnitus was inconsistent with the clinical findings of essentially excellent, clinically normal hearing sensitivity at the Veteran' discharge from service.  The examiner cited to the Noise Manual (Fifth Edition, edited by Berger et. al, AIHA Press 2000, p. 125), which stated that "only seldom does noise cause a permanent tinnitus without causing hearing loss."  

In a statement dated in February 2011, the Veteran's girlfriend indicated that the Veteran often complained of tinnitus and trouble hearing especially on his left side.  She reported that she often had to repeat herself because the ringing in his ears was so loud.  

Hearing Loss

The Board concludes that the Veteran is not entitled to service connection for hearing loss.  

The Board acknowledges that the Veteran is competent to report that he experienced decreased hearing since service and his girlfriend is competent to report her observations with regard to the Veteran's symptoms of hearing loss.  Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Veteran's opinion that his claimed hearing loss disability is related to active duty service is insufficient to provide the requisite etiology of the claimed disability because that matter requires medical expertise.  A lay person is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms.  Furthermore, the Veteran and friend are not competent to state whether the level of hearing loss constitutes a disability for VA purposes as that requires diagnostic testing administered by a medical professional.  38 C.F.R. § 3.159(a)(1) (2014); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the statements regarding his claimed hearing loss disability being related to active duty service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

Moreover, the Board finds that the evidence of record does not show that the Veteran's hearing impairment met VA standards for a hearing loss disability at any time during service or at any time since service.  The audiograms contained in the Veteran's service medical records and at the VA audiological examinations do not show right or left ear hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2014).  The audiometric testing performed at the February 2009 VA audiological consultation and at the VA audiometric examination in August 2009 similarly do not support a finding of right or left ear hearing disability as defined by VA and the other medical evidence of record does not contain any reference to treatment for hearing loss complaints.  Although the statement from the Veteran's girlfriend indicates that the Veteran reported decreased hearing acuity, the statement does not include reference to treatment for any hearing loss disability.  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of the claimed disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran's hearing thresholds and the reported word recognition scores at the VA examination and audiological consultation of record did not meet the criteria for disability under VA regulations.  While the Veteran is competent to report decreased hearing since service, the results of specific testing are required to qualify the condition as a disability for VA purposes are needed, and only a qualified individual can provide that evidence.  Accordingly, absent a definitive showing of the Veteran having a bilateral hearing loss disability, his claim for service connection for right and left ear hearing loss must be denied.  The Board finds that the medical evidence is the most probative evidence in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2014).

Tinnitus

The Board concludes that the Veteran is not entitled to service connection for tinnitus.

There is an absence of any report of tinnitus until September 2008 when the Veteran filed a claim for service connection for tinnitus.  The first report of tinnitus in medical records came in February 2009 at a VA audiological evaluation conducted twenty-five years after the Veteran left service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of tinnitus weighs against the Veteran's claim.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's tinnitus and his period of active service.  The Board acknowledges that the Veteran is competent to report that he was exposed to acoustic trauma in service and has experienced tinnitus following service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed tinnitus in service, and has experienced tinnitus following service.  Consequently, the Board finds that the Veteran's reports that he has had tinnitus following service are credible.

However, although the Veteran contends that he has tinnitus related to his military service, he has submitted no competent medical evidence or opinion to corroborate that contention.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2014)..  The Veteran's opinion is not competent to provide the requisite etiology of tinnitus because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2014); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his tinnitus being related to noise trauma during service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  Furthermore, the claims of continuity of symptomatology are outweighed by the lack of evidence showing any tinnitus until the time of the filing of the claim, many years after service.

The Board finds the VA audiological examination performed in August 2009 to be more probative and persuasive as to the etiology of the Veteran's current tinnitus.  The examiner provided a thorough rationale for the opinion and cited to medical literature to support the opinion.  The examiner found that studies supported the unlikelihood of permanent tinnitus without hearing loss, as in this case.  The Board finds that to be sufficient rationale for the opinion.  

The Veteran has not submitted any competent medical evidence which provides a basis for the conclusion that tinnitus is related to his period of service.  The only competent medical opinion of record indicates that the Veteran's tinnitus is less likely than not related to service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that tinnitus is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for a left knee disability can be reached.  

The Veteran claims that he has a left knee disability as a result of an injury in service.  Specifically, he contends that he sustained a left knee injury in service when he struck a grinder.  He reported that he has had knee pain which he has self-medicated with pain pills since that time.  

The Veteran's service treatment reports show that he reported left knee pain and was assessed with muscle strain secondary to trauma in October 1980.  In November 1983, the Veteran cut his leg with a deck grinder and sustained a four centimeter elliptical laceration on the left patella.  Sutures were placed and removed one week later.  The Veteran reported swollen or painful joints on a report of medical history form prepared at the time of the February 1984 separation examination.  The examiner noted what appears to be right knee pain.  The Veteran's February 1984 separation examination notes a two inch scar on the left knee.  

A review of the claims file does not show that the Veteran has been provided a VA examination to determine the etiology of the claimed left knee disability to include and to determine whether there is a disability present.  In initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination is needed to ascertain the etiology of the claimed left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional relevant VA treatment or private treatment records identified by the Veteran.  Any negative responses for the records requests should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the etiology of any diagnosed disability of the left knee.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including X-rays, should be obtained. The examiner should provide a diagnosis for any disability of the left knee, to include any scars, and must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability was caused or aggravated by the Veteran's active service, or is related to the injury for which the Veteran was treated during service.  The examiner should obtain a complete medical history from the Veteran and consider his report of a continuity of left knee pain since service. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


